 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    IVAN VALDEZ,                                       No. 2:21-cv-00615-KJM-CKD PS
12                       Plaintiff,
13                                                       ORDER GRANTING IFP REQUEST AND
              v.
                                                         DISMISSING COMPLAINT WITH LEAVE
14                                                       TO AMEND
      SAN JOAQUIN COUNTY SUPERIOR
15    COURT,

16                       Defendant.

17

18          Plaintiff proceeds pro se in this action, which is referred to the undersigned by Local Rule

19   302(c)(21). Plaintiff has filed an application in support of his request to proceed in forma

20   pauperis. (ECF No. 2.) Plaintiff’s application makes the showing required by 28 U.S.C. § 1915.

21          Pursuant to 28 U.S.C. § 1915(e), the court must screen every in forma pauperis

22   proceeding, and mut order dismissal of the case if it is “frivolous or malicious,” “fails to state a

23   claim on which relief may be granted,” or “seeks monetary relief against a defendant who is

24   immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1126-27

25   (2000). In performing this screening, the court liberally construes a pro se plaintiff’s pleadings.

26   See Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (citing Boag v. MacDougall, 454

27   U.S. 364, 365 (1982) (per curiam).

28   ////
                                                        1
 1       I.        ALLEGATIONS OF THE COMPLAINT

 2              Plaintiff’s complaint names the San Joaquin County Superior Court of California as the

 3   sole defendant. Plaintiff indicates the basis for his claims is the United States Constitution, Fifth,

 4   and Thirteenth Amendments.

 5              The factual allegations are sparse and not clearly set forth. Plaintiff mentions the date

 6   November 3, 1998, as well as “double prosecution” and 22 years’ worth of minimum wages.

 7   Plaintiff seeks damages.

 8       II.       PLEADING STANDARDS

 9              When considering whether a complaint states a claim upon which relief can be granted,

10   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

11   and construe the complaint in the light most favorable to the plaintiff. See Scheuer v. Rhodes, 416

12   U.S. 232, 236 (1974). A claim upon which the court can grant relief has facial plausibility.

13   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

14   content that allows the court to draw the reasonable inference that the defendant is liable for the

15   misconduct alleged.” Iqbal, 556 U.S. at 678. To avoid dismissal for failure to state a claim a

16   complaint must contain more than “naked assertions,” “labels and conclusions” or “a formulaic

17   recitation of the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

18   555–57 (2007). “Threadbare recitals of the elements of a cause of action, supported by mere

19   conclusory statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

20       III.      THE COMPLAINT FAILS TO STATE A CLAIM

21              A. Eleventh Amendment Immunity

22              Plaintiff purports to bring claims for damages against the San Joaquin County Superior

23   Court as the sole defendant. “The Eleventh Amendment bars suits for money damages in federal

24   court against a state, its agencies, and state officials acting in their official capacities[.]” Aholelei

25   v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). “The State of California has not

26   waived its Eleventh Amendment immunity with respect to claims brought under § 1983 in federal

27   court, and the Supreme Court has held that § 1983 was not intended to abrogate a State’s

28   Eleventh Amendment immunity.” Brown v. California Dep’t of Corrections, 554 F.3d 747, 752
                                                           2
 1   (9th Cir. 2009).

 2          The superior court is an agency of the state, and suits against the court itself or its

 3   employees in their official capacity for monetary damages are barred by the Eleventh

 4   Amendment. See Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110

 5   (9th Cir. 1987) (holding a suit against the superior court is a suit against the state and are barred

 6   by the Eleventh Amendment); Simmons v. Sacramento County Superior Court, 318 F.3d 1156

 7   (9th Cir. 2003) (suits against a county superior court or its employees are barred by the Eleventh

 8   Amendment). Accordingly, plaintiff cannot proceed on any claims against the San Joaquin

 9   County Superior Court.

10          B. Failure to Comply with Rule 8

11          In addition, the complaint fails to allege a “plain statement of the claim” in a “simple,

12   concise, and direct” manner. Fed. R. Civ. P. 8(a)(2) & (d)(1). In order to give fair notice of the

13   claims and the grounds on which they rest, a plaintiff must allege with at least some degree of

14   particularity overt acts by specific defendants which support the claims. See Kimes v. Stone, 84

15   F.3d 1121, 1129 (9th Cir. 1996).

16          Plaintiff’s vague allegations do not satisfy the requisite standard. The complaint fails to

17   plead adequate facts to support any cause of action. The court is unable to discern what causes of

18   action plaintiff intends to bring. Accordingly, the complaint must be dismissed. See McHenry v.

19   Renne, 84 F.3d 1172, 1178-80 (9th Cir. 1996) (affirming dismissal of complaint where “one

20   cannot determine from the complaint who is being sued, for what relief, and on what theory, with

21   enough detail to guide discovery”).

22          C. Heck Bar

23          Plaintiff is additionally cautioned that to any extent he seeks damages for time served in

24   custody as part of a judgment and criminal sentence, he does not have a cognizable claim unless

25   he can prove that his conviction or sentence has been reversed on direct appeal, expunged by

26   executive order, declared invalid by a state tribunal authorized to make such a determination, or

27   called into question by a federal court’s issuance of a writ of habeas corpus. See Heck v.

28   Humphrey 512 U.S. 477, 486-87 (1994). Under Heck, when a plaintiff files a section 1983 action,
                                                         3
 1   the court must consider whether “a judgment in favor of the plaintiff would necessarily imply the

 2   invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless the

 3   plaintiff can demonstrate that the conviction or sentence has already been invalidated.” Id. at 487;

 4   see also, e.g., Guerrero v. Gates, 442 F.3d 697, 703 (9th Cir. 2006) (concluding that Heck barred

 5   the plaintiff’s civil rights claims alleging wrongful arrest, malicious prosecution and conspiracy

 6   among police officers to bring false charges against him). In short, Heck prevents plaintiff from

 7   bringing any claim that would imply the invalidity of his conviction.

 8          IV.      CONCLUSION

 9                The complaint must be dismissed. It appears plaintiff may not be able to state a valid

10   claim for relief premised on “double prosecution” and 22 years’ worth of minimum wages. Out of

11   caution, however, the court will grant leave to file an amended complaint. See Lucas v. Dep’t of

12   Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“Unless it is absolutely clear that no amendment can cure

13   the defect . . . a pro se litigant is entitled to notice of the complaint’s deficiencies and an

14   opportunity to amend prior to dismissal of the action.”).

15                If plaintiff elects to file an amended complaint, it shall be clearly captioned “First

16   Amended Complaint” and shall cure the deficiencies identified herein. In any amended

17   complaint, plaintiff must allege with at least some degree of particularity overt acts which a

18   defendant or defendants engaged in that support plaintiff’s claim. Jones v. Community Redev.

19   Agency, 733 F.2d 646, 649 (9th Cir. 1984).

20                Plaintiff is informed that Local Rule 220 requires that an amended complaint be complete

21   in itself without reference to any prior pleading. Therefore, in any amended complaint, as in an

22   original complaint, each claim and the involvement of each defendant must be sufficiently

23   alleged. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967).

24                Finally, although failure to file an amended complaint in accordance with this order will

25   result in a recommendation that this action be dismissed, nothing in this order requires plaintiff to

26   file a first amended complaint. If plaintiff is unable or unwilling to cure the complaint’s

27   deficiencies, then plaintiff may file a notice of voluntary dismissal.

28   ////
                                                              4
 1           In accordance with the above, IT IS ORDERED:

 2           1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

 3           2. Plaintiff’s complaint (ECF No. 1) is dismissed; and

 4           3. Plaintiff is granted thirty days from the date of service of this order to file an amended

 5   complaint that complies with the requirements of the Federal Rules of Civil Procedure and the

 6   Local Rules of Practice; the amended complaint must bear the docket number assigned this case

 7   and must be labeled “First Amended Complaint”; failure to file an amended complaint in

 8   accordance with this order will result in a recommendation that this action be dismissed.

 9   Dated: May 18, 2021
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13   8.Valdez.21cv615.screen
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
